DETAILED ACTION
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 17, 2022 has been entered.
 
Status
This Office Action is responsive to claim amendments filed for No. 16/482,262 on March 17, 2022. Please note: Claims 1-3, 6-8 and 13 have been amended, and claim 12 has been cancelled. Claims 1-11 and 13 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The previous claim objections are hereby withdrawn since the amended claims, submitted on March 17, 2022, overcome the objections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 


Claims 1, 5, 6, 10, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Walch et al. (US 20170243042 A1), hereinafter Walch, in view of Fujii et al. (US 6233348 B1), hereinafter Fujii, and further in view of Fedele et al. (US 20090226052 A1), hereinafter Fedele.

Regarding Claim 1, Walch teaches:
A method (FIG. 11) performed by a fingerprint sensing system of enabling identification of a fingerprint in an image captured by a fingerprint sensor of the fingerprint sensing system (See paragraph [0228], describing the fingerprint sensing system including the claimed fingerprint sensor; See also paragraph [0260]), comprising:
capturing at least one image of a fingerprint of a finger contacting the fingerprint sensor (See paragraph [0228] and [0260]: the fingerprint sensor captures at least one image of a fingerprint of a finger contacting the fingerprint sensor);
detecting contour points of at least one ridge or valley of the fingerprint of the captured image (See paragraph [0150]: in order to perform the disclosed skeletonizing using contours, contour points of at least one ridge or valley of the fingerprint of the captured image are detected), wherein detecting the contour points comprises:
	detecting interest points in the captured image (See paragraph [0150]: in order to perform the disclosed skeletonizing using contours, interest points of at least one ridge or valley of the fingerprint of the captured image are detected); and
determining points corresponding to the contour points on a medial axis of said at least one ridge or valley, thereby enabling forming said at least one ridge or valley from the determined points corresponding to the contour points on the medial axis (FIG. 11: 1104) (See paragraphs [0149] and [0150]: the Examiner is interpreting the disclosed skeletonizing from original contours of the ridge as corresponding to the process of determining points corresponding to the contour points on a medial axis of said at least one ridge or valley (corresponding to the disclosed center lines of ridges or furrows), thereby enabling forming said at least one ridge or valley from the determined points corresponding to the contour points on the medial axis) to enable identification of a (See paragraph [0261]: the fingerprint analytical methods based on ridge identification and contours are used to match partial fingertip prints to reference data).
Walch does not explicitly teach (see elements emphasized in italics):
wherein detecting the contour points comprises:
	sampling a subset of the detected interest points to obtain the contour points; and
projecting the contour points onto the medial axis of said at least one ridge or valley, thereby enabling forming said at least one ridge or valley from the contour points projected onto the medial axis.
However, in the same field of endeavor, fingerprint identifying methods (Fujii, column 1, lines 6-11), Fujii teaches:
	projecting points (P21-P23, P26, P32) onto a medial axis of at least one ridge or valley (See FIGS. 5A, 5B) (See column 9, lines 35-65: projecting points P21-P23, P26, P32 on a medial axis of at least one adjacent  ridge or valley results in the projected points Q21-Q23, Q22’, Q23’, Q26, Q32 and Q32’), thereby enabling forming said at least one ridge or valley from the points projected onto the medial axis (See FIGS. 5A, 5B the projected points Q21-Q23, Q22’, Q23’, Q26, Q32 and Q32’ form said at least one ridge or valley by representing feature points of that at least one ridge or valley).
Walch contained a process which differed from the claimed process by the substitution of determining points corresponding to the contour points on the medial axis of said at least one ridge or valley, instead of projecting the contour points onto the medial axis of said at least one ridge or valley. Fujii teaches the substituted element of projecting points onto the medial axis of said at least one ridge or valley. Their functions were known in the art to generate points that form at least one ridge or valley. The determination of points corresponding to the contour points on the medial axis, as taught by Walch could have been substituted with the projecting the contour points onto the medial axis of said at least one ridge or valley, according to the teachings of Fujii and the results would have been predictable and resulted in the claimed method. In other words, one of ordinary skill in the art would have recognized that the purpose of the method taught by Walch is to arrive at points on the medial axis that correspond to the contour points (See Walch, paragraph [0150]), and that the known process of point projection of Fujii could have been applied to Walch in order to arrive at the same points (See Fujii, column 9, lines 56-65: the contour points of Walch could have been projected onto the medial axis in the same manner as described in Fujii: by finding the points on the medial axis that intersect with a perpendicular line from the contour points. Doing so would have arrived at the skeleton points taught by Walch in paragraph [0150] using projection).
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Walch in view of Fujii does not explicitly teach:
wherein detecting the contour points comprises:
	sampling a subset of the detected interest points to obtain the contour points.
However, in the same field of endeavor, biometric sensing (Fedele, Abstract), Fedele teaches:
detecting of contour points comprises:
	detecting interest points in a captured image (See paragraph [0056], lines 1-4; See paragraph [0087]); and
	sampling a subset of the detected interest points to obtain the contour points (See paragraph [0056], lines 4-9; See paragraph [0105]; Therefore, interest points in the captured image correspond to ridge contours, ridge shapes, and pores in the high resolution images. By creating a low resolution "outline" model that comprises ridge contours, only the interest points that are part of the outline are sampled as a subset of the detected interest points, to obtain contour points).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method (as taught by Walch in view of Fujii) so the detecting of contour points comprises: sampling a subset of the detected interest points to obtain the contour points (as taught by Fedele). Doing so would allow for the contour to be produced using a high number of features (See Fedele, paragraph [0056]).

Regarding Claim 5, Walch in view of Fujii, and in further view of Fedele teaches all of the elements of the claimed invention, as stated above. Furthermore, Walch teaches:
The method of claim 1, further being performed for a plurality of ridges and/or valleys of said at least one captured image to enable identification of a complete fingerprint (See paragraphs [0260] and [0261]; Therefore, in order to perform biometric readings of a user’s fingerprint using the fingerprint analytical methods based on ridge identification and contours, the claimed method is performed for a plurality of ridges and/or valleys of said at least one captured image to enable identification of a complete fingerprint).

Regarding Claim 6, Walch teaches:
A fingerprint sensing system comprising a fingerprint sensor (See paragraph [0228], describing the fingerprint sensing system including the claimed fingerprint sensor; See also paragraph [0260]) and a processing unit (FIG. 5: 704; See paragraph [0080]), the fingerprint sensing system being configured to enable identification of a fingerprint in an image captured by the fingerprint sensor (See paragraph [0260]), capture at least one image of a fingerprint of a finger contacting the fingerprint sensor (See paragraph [0228] and [0260]: the fingerprint sensor captures at least one image of a fingerprint of a finger contacting the fingerprint sensor);
the processing unit (See paragraph [0080]) being configured to:
detect contour points of at least one ridge or valley of the fingerprint of the captured image (See paragraph [0150]: in order to perform the disclosed skeletonizing using contours, contour points of at least one ridge or valley of the fingerprint of the captured image are detected), wherein detecting the contour points comprises:
	detecting interest points in the captured image (See paragraph [0150]: in order to perform the disclosed skeletonizing using contours, interest points of at least one ridge or valley of the fingerprint of the captured image are detected); and
determine points corresponding to the contour points on a medial axis of said at least one ridge or valley, thereby enabling forming said at least one ridge or valley from the determined points corresponding to the contour points on the medial axis (FIG. 11: 1104) (See paragraphs [0149] and [0150]: the Examiner is interpreting the disclosed skeletonizing from original contours of the ridge as corresponding to the process of determining points corresponding to the contour points on a medial axis of said at least one ridge or valley (corresponding to the disclosed center lines of ridges or furrows), thereby enabling forming said at least one ridge or valley from the determined points corresponding to the contour points on the medial axis) to enable identification of a fingerprint (See paragraph [0261]: the fingerprint analytical methods based on ridge identification and contours are used to match partial fingertip prints to reference data).
Walch does not explicitly teach (see elements emphasized in italics):
wherein detecting the contour points comprises:
sampling a subset of the detected interest points to obtain the contour points; and
project the contour points onto the medial axis of said at least one ridge or valley, thereby enabling forming said at least one ridge or valley from the contour points projected onto the medial axis.
However, in the same field of endeavor, fingerprint identifying methods (Fujii, column 1, lines 6-11), Fujii teaches:
	project points (P21-P23, P26, P32) onto a medial axis of at least one ridge or valley (See FIGS. 5A, 5B) (See column 9, lines 35-65: projecting points P21-P23, P26, P32 on a medial axis of at least one adjacent  ridge or valley results in the projected points Q21-Q23, Q22’, Q23’, Q26, Q32 and Q32’), thereby enabling forming said at least one ridge or valley from the points projected onto the medial axis (See FIGS. 5A, 5B the projected points Q21-Q23, Q22’, Q23’, Q26, Q32 and Q32’ form said at least one ridge or valley by representing feature points of that at least one ridge or valley).
Walch contained a device which differed from the claimed device by the substitution of determining points corresponding to the contour points on the medial axis of said at least one ridge or valley, instead of projecting the contour points onto the medial axis of said at least one ridge or valley. Fujii teaches the substituted element of projecting points onto the medial axis of said at least one ridge or valley. Their functions were known in the art to generate points that form at least one ridge or valley. The determination of points corresponding to the contour points on the medial axis, as taught by Walch could have been substituted with the projecting the contour points onto the medial axis of said at least one ridge or valley, according to the teachings of Fujii and the results would have been predictable and resulted in the claimed system. In other words, one of ordinary skill in the art would have recognized that the purpose of the processing in the system taught by Walch is to arrive at points on the medial axis that correspond to the contour points (See Walch, paragraph [0150]), and that the known process of point projection of Fujii could have been applied to Walch in order to arrive at the same points (See Fujii, column 9, lines 56-65: the contour points of Walch could have been projected onto the medial axis in the same manner as described in Fujii: by finding the points on the medial axis that intersect with a perpendicular line from the contour points. Doing so would have arrived at the skeleton points taught by Walch in paragraph [0150] using projection).
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

wherein detecting the contour points comprises:
	sampling a subset of the detected interest points to obtain the contour points.
However, in the same field of endeavor, biometric sensing (Fedele, Abstract), Fedele teaches:
detecting of contour points comprises:
	detecting interest points in a captured image (See paragraph [0056], lines 1-4; See paragraph [0087]); and
	sampling a subset of the detected interest points to obtain the contour points (See paragraph [0056], lines 4-9; See paragraph [0105]; Therefore, interest points in the captured image correspond to ridge contours, ridge shapes, and pores in the high resolution images. By creating a low resolution "outline" model that comprises ridge contours, only the interest points that are part of the outline are sampled as a subset of the detected interest points, to obtain contour points).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the fingerprint sensing system (as taught by Walch in view of Fujii) so detecting of contour points comprises: sampling a subset of the detected interest points to obtain the contour points (as taught by Fedele). Doing so would allow for the contour to be produced using a high number of features (See Fedele, paragraph [0056]).

Regarding Claim 10, Walch in view of Fujii, and in further view of Fedele teaches all of the elements of the claimed invention, as stated above. Furthermore, Walch in view of Fujii, and in further view of Fedele teaches:
The fingerprint sensing system of claim 6, the processing unit being configured to detect the contour points or corner points for a plurality of ridges and/or valleys of the fingerprint of the captured image, and project the contour or corner points onto the respective medial axis of the plurality of ridges and/or valleys (See the above discussion of these functions with regard to claim 6) to enable identification of a complete fingerprint (See Walch,  paragraphs [0260] and [0261]; Therefore, in order to perform biometric readings of a user’s fingerprint using the fingerprint analytical methods based on ridge identification and contours, the claimed method is performed for a plurality of ridges and/or valleys of said at least one captured image to enable identification of a complete fingerprint).

Regarding Claim 11, Walch in view of Fujii, and in further view of Fedele teaches all of the elements of the claimed invention, as stated above. Furthermore, Walch teaches:
An electronic device comprising the fingerprint sensing system of claim 6 (See paragraph [0260], disclosing a portable device).

Regarding Claim 13, Walch in view of Fujii, and in further view of Fedele teaches all of the elements of the claimed invention, as stated above. Furthermore, Walch teaches:
A computer program product comprising a non-transitory computer readable medium (FIG. 5: 705), the non-transitory computer readable medium storing computer-executable instructions (See paragraph [0081]) thereon that, when the computer-executable instructions are executed on a processing unit (FIG. 5: 704) included in a fingerprint sensing system (See paragraph [0080]), cause the fingerprint sensing system to perform the method of claim 1 (See the above discussion of claim 1).

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Walch in view of Fujii, and in further view of Fedele as applied to claims 1 and 6 above, and further in view of Rowe et al. (US 20150254495 A1), hereinafter Rowe.

Regarding Claim 2, Walch in view of Fujii, and in further view of Fedele teaches all of the elements of the claimed invention, as stated above. Furthermore, Walch in view of Fujii, and in further view of Fedele teaches:
The method of claim 1, further comprising:
detecting interest points in the captured image (See Walch, paragraph [0150]: in order to perform the disclosed skeletonizing using contours, interest points of at least one ridge or valley of the fingerprint of the captured image are detected);
projecting the interest points onto the medial axis of said at least one ridge or valley, thereby enabling forming said at least one ridge or valley from the interest points projected onto the medial axis (FIG. 11: 1104) (See Walch, paragraphs [0149] and [0150] and Fujii, column 9, lines 35-65: As discussed above, Walch was modified according to Fujii to perform projection to arrive at the points of=n the medial axis taught by Walch. Therefore, as modified above, the points of the medial axis taught by Walch in paragraph [0150] would correspond to the interest points projected onto the medial axis of said at least one ridge or valley, thereby enabling forming said at least one ridge or valley from the interest points projected onto the medial axis) to enable identification of a fingerprint (See paragraph [0261]: the fingerprint analytical methods based on ridge identification and contours are used to match partial fingertip prints to reference data).
Walch in view of Fujii does not explicitly teach (se elements emphasized in italics):
detecting additional interest points in the captured image using corner detection, which corner-detected interest points form corner points;
projecting the corner points onto the medial axis of said at least one ridge or valley, thereby enabling forming said at least one ridge or valley from the corner points projected onto the medial axis to enable identification of a fingerprint.
However, in the same field of endeavor, biometric sensing systems (Rowe, paragraph [0001]), Rowe teaches:
	detecting additional interest points in a captured image using corner detection, which corner-detected interest points form corner points (See paragraph [0063], lines 1-6).
Walch in view of Fujii contained a process which differed from the claimed process by the substitution of detecting additional interest points in the captured image and projecting the interest points onto the medial axis, but not detecting and using corner points. Rowe teaches the substituted element of detecting additional interest points in a captured image using corner detection, which corner-detected interest points form corner points. Their functions were known in the art to detect interest points in a captured image to use for fingerprint identification (See the above discussion of Walch; See Rowe, paragraph [0063]). The interest points taught by Walch in view of Fujii could have been substituted with the additional corner-detected interest points taught by Rowe and the results would have been predictable and resulted in using the corner points to perform the projecting step taught by Walch in view of Fujii.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claim 7, please refer to the above rejection of claim 2. The limitations are substantially the same, as are the grounds of rejection.

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Walch in view of Fujii, and in further view of Fedele as applied to claims 1 and 6 above, and further in view of Kuang et al. (US 20180335926 A1), hereinafter Kuang.

Regarding Claim 3, Walch in view of Fujii, and in further view of Fedele teaches all of the elements of the claimed invention, as stated above. Furthermore, Walch in view of Fujii, and in further view of Fedele teaches:
The method of claim 1, wherein the detecting of contour points comprises:
detecting the interest points in the captured image using edge detection (See Fedele, paragraph [0056], lines 1-4; See Fedele, paragraph [0087]); and
sampling the subset of the edge-detected interest points to form the contour points (See Fedele, paragraph [0056], lines 4-9; See Fedele, paragraph [0105]).
Walch in view of Fujii, and in view of Fedele does not explicitly teach (se elements emphasized in italics):
randomly sampling a subset of the edge-detected interest points to form the contour points.
However, in the same field of endeavor, electronic devices with fingerprint sensing (Abstract and paragraph [0211]), Kuang teaches:
	randomly sampling a subset of interest points (See paragraph [0280], last seven lines).
Walch in view of Fujii, and in view of Fedele contained a process which differed from the claimed process by the substitution of sampling the edge-detected interest points to form the contour points, but not randomly sampling a subset of the edge-detected interest points. Kuang teaches the substituted element of randomly sampling a subset of interest points. Their functions were known in the art to generate interest points for fingerprint identification (See the above discussed of Fedele; See Kuang, paragraph [0280]). The sampling taught by Walch in view of Fujii, and in view of Fedele could have been substituted with the random sampling taught by Kuang and the results would have been predictable and resulted in randomly sampling a subset of the edge-detected interest points to form the contour points.


Regarding Claim 8, please refer to the above rejection of claim 3. The limitations are substantially the same, as are the grounds of rejection.

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Walch in view of Fujii, and in further view of Fedele as applied to claims 1 and 6 above, and further in view of Kunieda et al. (US 20020071598 A1), hereinafter Kunieda.

Regarding Claim 4, Walch in view of Fujii, and in further view of Fedele does not explicitly teach:
The method of claim 1, wherein a projected point is accepted in a set of projected points characterizing said at least one ridge or valley only if the projected point is located on a distance greater than a selected minimum distance (d) from a previously accepted projected contour point along the medial axis.
However, in the same field of endeavor, fingerprint authentication (Kunieda, paragraph [0002]), Kunieda teaches:
	a measured point (See paragraph [0032]: measure point 12) is accepted in a set of measured points characterizing at least one ridge or valley only if the measured point is located on a distance greater than a selected minimum distance from a previously accepted measured point along a medial axis (See paragraph [0034]).
Walch in view of Fujii, and in further view of Fedele contained a process which differed from the claimed process by the substitution of projecting points onto the medial axis, but not using a minimum distance to select the points. Kunieda teaches the substituted element of using a selected minimum distance to select measured points (where the measured points of Kunieda are analogous the the projected points of Walch in view of Fujii, and in further view of Fedele). Their functions were known in the art to select points that describe a fingerprint (See the above discussed of Walch; See Kunieda, paragraph [0034]). The projected points taught by Walch in view of Fujii, and in further view of Fedele could have been substituted with the projected points that are selected in an analogous manner to the measured points taught by Kunieda and the results would have been predictable and resulted in a projected point being accepted in a set of projected points characterizing said at least 
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 9, please refer to the above rejection of claim 4. The limitations are substantially the same, as are the grounds of rejection.

Response to Arguments
Applicant's arguments filed 03/17/2022 have been fully considered but they are not persuasive. 
	Applicant argues the following (Remarks, pages 8-9): “Applicant respectfully submits that Fujii fails to disclose projecting "contour points" as claimed because Fujii only describes projecting "feature points," which are very different from "contour points" as claimed. Furthermore, and as acknowledged by the Examiner, Walch is entirely silent regarding "projecting" points whatsoever, let alone onto a medial axis as claimed. Final Office Action at pages 4-5. Applicant respectfully submits that Fujii fails to disclose projecting contour points "onto a medial axis of said at least one ridge or valley" as claimed because Fujii, at best, describes projecting "feature points" onto adiacent ridges. Accordingly, Applicant respectfully submits that the combination of Walch and Fujii cannot disclose projecting points onto the medial axis as claimed”. This argument is not convincing because it is attacking references individually where the rejections are based on combinations of references (See MPEP 2145 (IV.)). Specifically, in the rejection, the Examiner asserts that Walch teaches all of the features of the independent claims, except that Walch teaches determining points corresponding to the contour points on the medial axis of said at least one ridge or valley, instead of projecting the contour points onto the medial axis of said at least one ridge or valley (see elements emphasized in italics). Therefore, Walch already has the feature of finding points on the medial axis of said at least one ridge or valley that correspond to contour points of said at least one ridge or valley, but simply lacks using projection to determine these points. Fujii is introduced to render obvious a process of projecting points onto a medial axis. In other words, one of ordinary skill in the art would have recognized that the purpose of the method taught by Walch is to arrive at points on the medial axis that correspond to the contour points (See Walch, paragraph [0150]), and that the known process of point projection of Fujii could have been applied to Walch in (See Fujii, column 9, lines 56-65: the contour points of Walch could have been projected onto the medial axis in the same manner as described in Fujii: by finding the points on the medial axis that intersect with a perpendicular line from the contour points. Doing so would have arrived at the skeleton points taught by Walch in paragraph [0150] using projection). While the feature points taught by Fujii may not correspond to contour points, the Examiner maintains that because Walch already teaches these features, and because Fujii is merely relied upon to render obvious the use of point projection to arrive at the points already taught by Walch, that the combination of references renders the claim limitations obvious.
Applicant argues the following (Remarks, pages 9-10): “Applicant acknowledges that Fedele states that "the outline model is determined from a subset of pixels of the original image; each pixel of the subset is an average value over a predetermined number of neighboring pixels from the original image" but submits that this is different from what is claimed. Fedele at [0106]. Rather than making an "outline model [that] contains less information" than an original image and then identifying features therein (as disclosed by Fedele at [0105]-[0106]), the present claims disclose detecting "interest points" in an image and then sampling a subset of the detected interest points”. The Examiner respectfully disagrees and submits that Fedele teaches the argued limitations based on the broadest reasonable interpretation of the claim language (See MPEP 2111). In particular, Fedele teaches: detecting of contour points comprises: detecting interest points in a captured image (See paragraph [0056], lines 1-4; See paragraph [0087]); and sampling a subset of the detected interest points to obtain the contour points (See paragraph [0056], lines 4-9; See paragraph [0105]; Therefore, interest points in the captured image correspond to ridge contours, ridge shapes, and pores in the high resolution images. By creating a low resolution "outline" model that comprises ridge contours, only the interest points that are part of the outline are sampled as a subset of the detected interest points, to obtain contour points). In other words, because the low resolution “outline” model does not include all of the feature points, such as ridge contours, ridge shapes, and pores in the high resolution images, the Examiner respectfully submits that Fedele can be reasonably interpreted as sampling the detected interest points to obtain contour points in the process of creating the low resolution “outline” model. The Examiner submits that this process falls within the broadest reasonable interpretation of the term “sampling” absent additional claim language that distinguishes Fedele’s manner of sampling with the claimed manner of sampling.
	For the above reasons, Applicant’s arguments are not convincing to overcome the current rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332. The examiner can normally be reached Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN X CASAREZ/Examiner, Art Unit 2692